IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-21214
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JAVIER GONZALEZ-HERNANDEZ,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-01-CR-471-1
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Javier Gonzalez-Hernandez (“Gonzalez”) appeals his sentence

for the offense of illegal reentry after having been convicted of

an aggravated felony in violation of 8 U.S.C. § 1326(a) and

(b)(2).   Gonzalez contends that the district court plainly erred

when it delegated to the probation officer the authority to

determine Gonzalez’s ability to pay the costs of drug or alcohol

detection and treatment.    Gonzalez’s argument is foreclosed by


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-21214
                               -2-

our opinion in United States v. Warden, 291 F.3d 363, 365 (5th

Cir. 2002).

     AFFIRMED.